DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the received signal” in line 20 of the claim. It is suggested that this limitation be changed to “the received electromagnetic signals” to consistently refer to the limitation “received electromagnetic signals” in line 12-13 of the claim.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Bowling does not disclose all of the limitations set forth in claims 1 and 25 because Bowling requires depression of the pendant trigger switch 194 and thus does not disclose switching to semi-autonomous mode based on received electromagnetic signals, Bowling the limitation  “the controller is configured to, based on the received signal, determine that the holding device is present in a navigated surgical environment and to switch the holding device into the navigation mode”  is sufficiently broad to encompass the controller of Bowling receiving an electromagnetic signal from the trigger being depressed and then the manipulator verifying the origin of the holding device being present in a navigated surgical instrument and to operate the holding device into the navigation mode. Therefore, although Bowling requires the depression of the pendant trigger switch, the manipulator controller still receives a signal from the tool path generator, once the trigger is . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-10, 25-27, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al. (US Pub. No. 2014/0039517 A1).
Regarding claim 1, Bowling et al. disclose a holding device 68 (Figs. 2-5) for holding a surgical mechatronic assistance system and/or a surgical instrument (160, 184) the holding 
Regarding claim 2, Bowling discloses all of the limitations set forth in claim 1, wherein the receiver (tracker on surgical navigation system 210) comprises a 3D magnetometer  (paragraph 0107, US patent 7725162 incorporated by reference, C:5, L:61-64). 
Regarding claim 5, Bowling discloses all of the limitations set forth in claim 1, further comprising at least one transmitter 216 (paragraph [0107]) configured to transmit electromagnetic radiation for transmitting signals to the surgical navigation system (paragraph [0107]). 
Regarding claim 6, Bowling discloses all of the limitations set forth in claim 5, wherein the transmitter comprises an IR light source (paragraph 0107, transmitter can be a IR light source, US Patent 7725162 incorporated by reference, infrared light emitting diodes 202).  
Regarding claim 8, Bowling et al. further disclose wherein the at least one transmitter 216 is configured to emit a signal if one or more brakes on the first or second joint are opened and/or if the first or second joint is displaced (paragraphs [0074], [0075], [0373], [0399]).
Regarding claim 9, Bowling discloses all of the limitations set forth in claim 5, and further discloses a navigation camera for capturing an operating field (paragraph [0107] - ‘216’ may be called a camera).
Regarding claim 10, Bowling discloses all of the limitations set forth in claim 9, wherein the holding device is set up for providing is configured to provide signals captured by the navigation camera to an interface for the surgical navigation system in processed 
Regarding claim 25, Bowling et al. disclose a method for communicating between a holding device 68 (Figs. 2-5) and a surgical navigation system 210 (paragraph [0107]), the method comprising: receiving, at the holding device 68, electromagnetic radiation from the surgical navigation system 216 via a receiver  ( trackers, sensor system, localizer, paragraph [0107]); transmitting, in response to the reception of the electromagnetic radiation, a signal to a controller 50 (paragraphs 0060, 0062, 0063); and switching, in response to reception of the signal at the controller 50, the holding device 68 into a navigation mode such that the holding device 68 is configured to receive commands from the surgical navigation system 210 (paragraphs [0062]-[0063], signals from surgical navigation system 210 are sent to controller to determine whether the surgical device is within the target region and then the controller operates/switches the device to operate in navigation mode).
Regarding claim 26, Bowling discloses all of the limitations set forth in claim 25, and further discloses transmitting commands, from the surgical navigation system 210to the holding device 68, via the electromagnetic radiation; and receiving, at the holding device 68, the commands via the receiver 214 (paragraphs [0062]-[0063], [0085]-[0092], & [0107]). 
Regarding claim 27, Bowling discloses all of the limitations set forth in claim 25, further disclosing transmitting, from a transmitter of the holding device 68 electromagnetic radiation for transmitting signals to the surgical navigation system 210, and receiving the signals at the 
Regarding claim 36, Bowling discloses all of the limitations set forth in claim 1, where the at least one receiver is configured to wirelessly receiver electromagnetic radiation (paragraph 0107, US Patent 7725162 incorporated by reference, C:5, L:43-48). 
Regarding claim 37, Bowling discloses all of the limitations set forth in claim 25, wherein receiving the electromagnetic radiation from the surgical navigation system via the receiver comprises wirelessly receiving the electromagnetic radiation from the surgical navigation system via the receiver (paragraph 0107, US Patent 7725162 incorporated by reference, C:5, L:43-48). 
Regarding claim 38, Bowling discloses a holding device for holding a surgical mechatronic assistance system and/or a surgical instrument (160, 184), the holding device comprising: a proximal end (67, figures 4, 5) configured to attach to a base and a distal end configured to receive the surgical mechatronic assistance system and/or the surgical instrument; a first arm segment (78, figures 4, 5) and a second arm segment (80, figures 4 , 5) , the first arm segment being connected to a first joint and the second arm segment being connected to a second joint, each of the first and second joints being releasable or lockable (paragraphs 0066-0069, 0074); an operator control device (176) for releasing and/or locking the first joint and/or the second joint for placing the holding device in a desired pose (paragraph 0057, 0097); a controller (50) for controlling the holding device; and at least one receiver (trackers, sensor system, localizer, paragraph 0107) for electromagnetic radiation in electrical 
Regarding claim 39, Bowling discloses all of the limitations set forth in claim 38, wherein the at least one receiver is configured to wirelessly receive electromagnetic radiation (paragraph 0107, US Patent 7725162 incorporated by reference, C:5, L:43-48).
Allowable Subject Matter
Claims 7, 11, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (Bowling et al US 20140039517 and Malackowski et al US 7725162) discloses all of the limitations set forth in claims 1 and 25 as indicated above, however the claims have not been rejected over the body of prior art because the prior art does not teach or suggest first and second display units on the first and second joints with at least one IR light source to display at least one status of the holding device,  surgical mechatronic assistance system, or the surgical instrument. The prior art also does not disclose a BUS system, first mechatronic interface, and a second mchatronic interface  to couple to the mechatronic assistance system or the surgical instrument. The prior art also does not disclose the steps of determining a relative pose of the holding device relative to a 3D magnetometer, determining the absolute pose of the holding device, comparing the relative and absolute pose of the holding device and determining an error of the electromagnetic field based on the comparison of the relative and absolute poses of the holding device, since there is no suggestion, teaching, or motivation to produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771